 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 996 
In the House of Representatives, U. S.,

May 20, 2010
 
RESOLUTION 
A resolution expressing support for the designation of September as National Childhood Obesity Awareness Month. 
 
 
Whereas during the past four decades, obesity rates have soared among all age groups, increasing more than fourfold among children ages 6 to 11;  
Whereas 31.8 percent or 23,000,000 children and teenagers ages 2 to 19 are obese or overweight, a statistic that health and medical experts consider an epidemic;  
Whereas significant disparities exist among the obesity rates of children based on race and poverty; for example on average 38 percent of Mexican-American children and 34.9 percent of African-American children ages 2 to 19 are overweight or obese, compared with 30.7 percent of White children and 39.5 percent of low-income American Indian and Alaska Native children ages 2 to 5;  
Whereas the financial implications of childhood obesity pose a financial threat to our economy and health care system, carrying up to $14,000,000,000 per year in direct health care cost, with people in the United States spending about 9 percent of their total medical costs on obesity-related illnesses;  
Whereas obese young people have an 80 percent chance of being obese adults and are more likely than children of normal weight to become overweight or obese adults, and therefore more at risk for associated adult health problems, including heart disease, type 2 diabetes, sleep apnea, stroke, several types of cancer, and osteoarthritis;  
Whereas in part due to the childhood obesity epidemic, 1 in 3 children (and nearly 1 in 2 minority children) born in the year 2000 will develop type 2 diabetes at some point in their lifetime if current trends continue;  
Whereas some consequences of childhood and adolescent obesity are psychosocial and can hinder academic and social functioning and persist into adulthood;  
Whereas participating in physical activity is important for children and teens as it may have beneficial effects not only on body weight, but also on blood pressure and bone strength;  
Whereas proper nutrition is important for children before birth and through their life span as nutrition has beneficial effects for health and body weight, and is important in the prevention of various chronic diseases;  
Whereas childhood obesity is preventable, yet does not appear to be declining;  
Whereas public, community-based, and private sector organizations and individuals throughout the United States, including First Lady Michelle Obama, are working to decrease childhood obesity rates for people in the United States of all races through a range of efforts, including educational presentations, media campaigns, Web sites, policies, healthier food options, and greater opportunities for physical activity; and  
Whereas America on the Move, American Beverage Association, American College of Sports Medicine, American Diabetes Association, American Dietetic Association, American Heart Association, American Medical Association, American Medical Group Association, American Sleep Apnea Association, American Society of Bariatric Physicians, American Society for Metabolic and Bariatric Surgery, American Society for Nutrition, American Society of Landscape Architects, Amerinet, BET Foundation, Black Leadership Forum, Black Women's Health Imperative, Campaign to End Obesity, Canyon Ranch Institute, Center for Science in the Public Interest, Children’s Health Fund, Children’s National Medical Center, Children Now, COSHAR Foundation, First Focus, Grocery Manufacturers Association, Healthcare Leadership Council, HealthCorps, Healthways, International, Health, Racquet, and Sportsclub Association, Medical Fitness Association, NAACP, National Association of Children’s Hospitals, National Association of Chronic Disease Directors, National Association of School Nurses, National Association for Sport and Physical Education, National Black Nurses Association, National Collaboration for Youth, National Congress of Black Women, Inc., National Council of Urban Indian Health, National Family Caregivers Association, National Football League, National Football League Players Association, National Indian Health Board, National Latina Health Network, National League of Cities, National Medical Association, National Recreation and Park Association, Nemours, Obesity Action Coalition, Partnership to Fight Chronic Disease, Partnership for Prevention, PepsiCo, Richard Simmons' Ask America PE Crusade, Safe Routes to School National Partnership, ShapeUp America!, STOP Obesity Alliance, The Coca-Cola Company, The Obesity Society, Trust for America’s Health, United Fresh Produce Association, United Way, University Hospitals Rainbow Babies & Children’s Hospital, U.S. Conference of Mayors, U.S. Preventive Medicine, Inc., Voices for America's Children, YMCA of the USA, YWCA USA, and other organizations support the designation of September as National Childhood Obesity Awareness Month to educate the public about the need for increased education and proactive steps to prevent childhood obesity in the United States: Now, therefore, be it  
 
That the House of Representatives— 
(1)supports the designation of National Childhood Obesity Awareness Month to raise public awareness and mobilize the country to address childhood obesity;  
(2)recognizes the importance of preventing childhood obesity and decreasing its prevalence in the United States; and  
(3)requests that the President encourage the Federal Government, States, tribes and tribal organizations, localities, schools, nonprofit organizations, businesses, other entities, and the people of the United States to observe the month with appropriate programs and activities with the goal of promoting healthy eating and physical activity and increasing awareness of childhood obesity among individuals of all ages and walks of life.  
 
Lorraine C. Miller,Clerk.
